     Case 3:18-cv-01371-GPC-KSC Document 28 Filed 06/05/19 PageID.355 Page 1 of 3




 1    FINKELSTEIN & KRINSK LLP
      Jeffrey R. Krinsk, Esq. (SBN 109234)
 2    jrk@classactionlaw.com
      Trenton R. Kashima, Esq. (SBN 291405)
 3    trk@classactionlaw.com
      550 West C St., Suite 1760
 4    San Diego, California 92101
      Telephone: (619) 238-1333
 5    Facsimile: (619) 238-5425
 6    Attorneys for Plaintiff
 7
      and the Putative Class

 8
      [Additional Counsel Listed On Signature Page]

 9
10                               UNITED STATES DISTRICT COURT

11                          SOUTHERN DISTRICT OF CALIFORNIA
12
       EBONY HUDSON, individually and         Case No.: 3:18-cv-01371-GPC-KSC
13     on behalf of all others similarly
       situated,
14                                        PLAINTIFF’S NOTICE OF
                    Plaintiff,            MOTION FOR PRELIMINARY
15     v.                                 APPROVAL OF CLASS AND
                                          COLLECTIVE ACTION
16     LIBRE TECHNOLOGY INC., doing SETTLEMENT
       business as Student Loan Service,
17     Docupop, and Student Loan Service,
       US; ANTONY MURIGU; JASON           Date:   August 23, 2019
18     BLACKBURN; and BRIAN               Time:   1:30 p.m.
       BLACKBURN.                         Judge:  Hon. Gonzalo P. Curiel
19                                        Ctrm:    Courtroom 2D
                    Defendants.
20
21
22
23
24
25
26
27
28

                                                1
     Case 3:18-cv-01371-GPC-KSC Document 28 Filed 06/05/19 PageID.356 Page 2 of 3




 1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that on August 23, 2019, at 1:30 p.m., Plaintiff Ebony
 3    Hudson will and hereby does move the Court for an order:
 4          1.    Granting preliminary approval of the settlement reached between the
 5    Plaintiffs and Defendants Libre Technology, Inc., Antony Murigu, Jason Blackburn, and
 6    Brian Blackburn (collectively, the “Parties”), the terms of which are set forth in the
 7    Settlement Agreement attached as Exhibit C to the Declaration of Trenton R. Kashima filed
 8    concurrently with this Motion;
 9          2.    Conditionally certifying, for settlement purposes only, a class pursuant to
10    Federal Rules of Civil Procedure 23(a) and 23(b)(3), defined as: “all persons who, during
11    the Class Period, have previously been or currently are employed in California by Libre
12    Technology, Inc. dba Student Loan Service, Docupop, and Student Loan Service, US, as
13
      an hourly-paid ‘non-exempt’ employee” from June 21, 2014, to the date of Preliminary
14
      Approval;
15
            3.    Appointing Ebony Hudson as the Class Representative;
16
            4.    Appointing Trenton R. Kashima of Finkelstein & Krinsk LLP and Kevin J.
17
      Stoops of Sommer Schwartz P.C. as Class Counsel;
18
            5.    Appointing    Phoenix    Settlement   Administrators    as   the   Settlement
19
      Administrator;
20
            6.    Finding the Class Notice proposed in the Settlement Agreement represents the
21
      best means practicable of providing notice under the circumstances and when completed
22
      shall constitute due and sufficient notice of the Action, the Settlement, and the Final
23
      Approval Hearing to all persons affected by and/or authorized to participate in the
24
      Settlement in full compliance with Federal Rules of Civil Procedure 23(c) and (e) and the
25
      requirements of due process;
26
            7.    Approving the form and content of the proposed Class Notice Packet (attached
27
      as Exhibit A & B to the Settlement Agreement) and establishing a schedule for the
28

                                                  2
     Case 3:18-cv-01371-GPC-KSC Document 28 Filed 06/05/19 PageID.357 Page 3 of 3




 1    dissemination of notice to Class Members and the deadlines for Class Members to object
 2    to or request exclusion from the Settlement;
 3          8.    Scheduling a hearing on Final Approval, at which Class Members may be
 4    heard, to determine all necessary matters concerning the Settlement Agreement, including
 5    whether the proposed Settlement is fair, adequate, and reasonable, whether this Court
 6    should grant final approval, whether there should be any fee and expense award and/or
 7    incentive award, and the amounts of any such awards.
 8          This Motion is brought pursuant to Federal Rule of Civil Procedure 23(e) and is
 9    supported by the Memorandum of Points and Authorities filed contemporaneously
10    herewith, the Declaration of Trenton R. Kashima, and the germane court record.
11
12    DATED: June 5, 2019                            Respectfully submitted,
13                                                   FINKELSTEIN & KRINSK LLP
14
                                                     By: s/ Trenton R. Kashima
15
                                                     Trenton R. Kashima, Esq.
16                                                   550 West C St., Suite 1760
                                                     San Diego, CA 92101
17                                                   Telephone: (619) 238-1333
                                                     Facsimile: (619) 238-5425
18
                                                     Kevin J. Stoop (pro hac vice anticipated)
19                                                   jthompson@sommerspc.com
                                                     SOMMERS SCHWARTZ, P.C.
20                                                   One Towne Square, Suite 1700
                                                     Southfield, Michigan 48076
21                                                   Telephone: (248) 355-0300
                                                     Facsimile: (248) 436-8453
22
23
                                                     Counsel for Plaintiff and Proposed Class
                                                     and Collective Members
24
25
26
27
28

                                                     3
